DETAILED ACTION 



Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Background
The Applicant’s request for consideration under the After Final Consideration Pilot Program 2.0, filed on 07/28/22, has been granted.
The amendment to the claims and the drawings in the Applicant’s Amendment and Response to Office Action (Amendment), filed on 07/28/22, have been considered.
According to the Amendment, claims 1-17, 23, 25, 27, and 30 were previously canceled.  Claims 18, 19, 31, 32, 34, 35, and 40-42 are amended.  Claims 44 and 45 are canceled. Claim 46 is new.  Thus, claims 18-22, 24, 26, 28, 29, 31-43, and 46 are pending.

Allowable Subject Matter
Claims 18-22, 24, 26, 28, 29, 31-43, and 46 are allowed.
The following is the examiner’s statement of reasons for allowance: independent claim 18 is on a hyperspectral sorting system and recites, among other things, “a hyperspectral identification system comprising … a single hyperspectral camera disposed proximate to a light source and capable of receiving a plurality of spectral bands of light corresponding to spectral signatures of recyclable materials, wherein the recyclable materials include glass, paper, PET plastics, and black plastics, wherein the target recyclable material is one of the recyclable materials, the single hyperspectral camera configured to receive two or more spectral bands of light corresponding to spectral signatures of the target recyclable material and spatial data corresponding to the target recyclable material’s position on the conveyor belt, wherein the hyperspectral camera is positioned above the upper surface and directly above the second portion of the conveyor belt.”  These limitations either individually or in combination when considering the claim as a whole were not found in the prior art.
US Pub. No. 2007/0278139 to Cowling et al. (Cowling) is considered the closest prior art and discloses a sorting apparatus for sorting objects identified as belonging to a particular object-class using a hyperspectral imaging system.  However, Cowling et al. does not teach capturing both spatial data along with spectral data using a single hyperspectral camera.  Therefore, claim 18 is allowable as well as claims 19-22, 24, 26, 28, 29, and 38-42 depending therefrom.
Secondly, independent claims 31 is allowable as it recites features similar to the features indicated as being allowable in claim 18 above.  Claims 32-34 and 46 are allowable as they depend claim 31.
Thirdly, independent claims 35 is allowable as it recites features similar to the features indicated as being allowable in claim 18 above.  Claims 36, 37, and 43 are allowable as they depend claim 31.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is (571) 270-7769. The examiner can normally be reached M-F, 9-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES FOX can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE O LOGAN/Primary Examiner, Art Unit 3655